Citation Nr: 1620493	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-13 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for loss of memory.

2.  Entitlement to service connection for a lung condition, claimed as right lung scars.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel




INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a lung condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed memory loss disorder, Alzheimer's disease with dementia, was not present during active service, did not manifest within one year of discharge from service, and did not develop as a result of any incident during service.


CONCLUSION OF LAW

The criteria for service connection for a memory loss disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in a July 2013 letter to the Veteran, prior to the August 2013 rating decision. 

The duty to assist has also been satisfied.  The Veteran's service treatment records and post-service medical records, and lay statements, are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.

There has been substantial compliance with the previous remand.  The Veteran was unable to travel to the VA for the scheduled VA examination.  The Veteran did not respond to the RO's September 2015 letter providing the Veteran with Disability Benefits Questionnaires to bring to his current physician.  In any case, the VA treatment records received on remand have adequately clarified the Veteran's memory loss diagnosis such that any further VA examination or opinion is no longer necessary to accurately decide the Veteran's claim.  The Board had previously remanded the claim on the chance that the Veteran's memory loss was possibly not due to Alzheimer's disease, but the new VA treatment records confirm that the Veteran's memory loss disorder has indeed been diagnosed as Alzheimer's disease, and any question of such has been clarified.   There is no longer an element of the claim that would trigger the duty to assist.  Therefore, following review of the file, the Board finds that VA's duty to assist the Veteran has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., psychoses) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a memory loss disorder.  For one, a review of the service treatment records is entirely negative for indication of memory loss.  Although the Veteran contends that he suffered from memory loss in service that necessitated being sent home from Korea to the VA in the U.S. for a short period of time, the service treatment records do not document any indication of such symptoms or treatment, and this lack of evidence calls into question the credibility of the Veteran's assertions.
  
There is additionally no indication from the medical evidence of a continuity of symptoms since service.  In that regard, the Veteran has only stated in conclusory statements that he has suffered from memory loss since service.  However, the record is silent for any indication of a memory loss disorder, or for his currently diagnosed Alzheimer's disease with dementia, for more than 60 years following service separation in 1954.  Although the Veteran filed a claim for compensation in 1954 for a foot condition, he did not state at that time that he suffered from memory loss.  The record also includes various correspondence from the Veteran through the years, to include address changes and birth certificates, yet at no time did he file a claim for or state that he was suffering from memory loss.  Current VA medical records obtained on remand reflect the diagnosis of Alzheimer's disease and dementia.  An October 2012 record documents the assessment that the Veteran suffered from memory loss due to his age, but not advanced dementia.  It is clear from the record, from records dated prior to and subsequent to the October 2012 record, and from the October 2012 record itself, that the Veteran suffers from Alzheimer's disease that affects his memory.  That diagnosis has been repeatedly noted.  The Veteran stated in his treatment records that his memory was not what it once had been.  There is no competent medical evidence to suggest any other etiology for his memory loss.  

The Board finds that the consistent medical diagnoses of age-related memory loss outweigh the Veteran's statements that he has suffered from memory loss related to his active service, as his statements are unsupported by the record to include the service treatment records and post-service treatment records.  Moreover, he has not provided any specific contentions as to how his memory loss was caused or aggravated by his service.  While he is competent to state that he has noticed a long history of memory loss, as a lay person, he is not competent to provide opinion on a medical issue that requires medical expertise and knowledge, such as that his memory loss is due to his currently diagnosed Alzheimer's disease with dementia.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  There is no competent medical evidence to support that assertion.  In sum, the weight of the credible and competent evidence of record weighs against the Veteran's claim for service connection for a memory loss condition, and the claim is therefore denied.

ORDER

Service connection for loss of memory is denied.


REMAND

The Veteran contends that his currently diagnosed lung disability, possible asbestosis and COPD, were caused or aggravated by exposure to volcanic ash while stationed in Hawaii, as well as to asbestos or a gas chamber drill.  He contends that following service separation, he suffered from ongoing coughing and lung trouble until he moved away from Colorado.  The claim was previously remanded to obtain a VA examination on the matter, however, the Veteran was not able to attend the examination due to his age and mental/physical state.  He did not return the Disability Benefits Questionnaire sent to him by the RO to be filled out by a private physician.  However, the Veteran has submitted research materials linking the inhalation of volcanic ash with the development of a lung disorder.  It is unclear from the service treatment records whether the Veteran served in Hawaii and if so, at what location and during what time period.  Such clarification should be obtained on remand.  It is also unclear from the record whether the Veteran was exposed to asbestos while in service, and such development should be accomplished on remand.  Finally, a VA opinion should be obtained as to the possible etiology of his current lung disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Obtain the Veteran's service personnel records.  If those records are not available, notify the Veteran and his representative.

2.  Determine whether the Veteran served in Hawaii, and, if so, the time period of service and duty station.  If such information is not available, notify the Veteran.

3.  Determine the likelihood that the Veteran was exposed to asbestos during service, to specifically include seeking information as to whether any of his duties involved working with or near asbestos.  

4.  After completion of directives #1 & #2, provide the Veteran with the opportunity to appear for a VA examination to assess the etiology of his lung disorder, or take any other appropriate action to obtain a VA examination for the Veteran.  If the Veteran cannot attend a VA examination, forward the file to a VA examiner to obtain the following opinion:

Is it at least as likely as not (50 percent or more likelihood) that any current pulmonary disability that may be present, to include right lung scars, is related to the Veteran's active duty, to include exposure to asbestos, volcanic ash, or gas from a drill exercise.

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5. Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


